FILED
                            NOT FOR PUBLICATION                              FEB 17 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RAFAEL MATEOS SANDOVAL and                       No. 13-15250
SIMEON AVENDANO RUIZ,
individually and as class representatives,       D.C. No. 3:11-cv-05817-TEH

              Plaintiffs - Appellees,
                                                 MEMORANDUM*
  v.

COUNTY OF SONOMA; et al.,

              Defendants - Appellants,

  And

CITY OF SANTA ROSA; et al.,

              Defendants.


                   Appeal from the United States District Court
                      for the Northern District of California
              Thelton E. Henderson, Senior District Judge, Presiding

                            Submitted February 12, 2015**
                               San Francisco California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: TASHIMA, McKEOWN, and CLIFTON, Circuit Judges.

      The County of Sonoma, the Sonoma County Sheriff’s Office, and Sonoma

County Sheriff-Coroner Steve Freitas appeal the district court’s denial of their

motion to dismiss this 42 U.S.C. § 1983 suit on immunity grounds. We have

jurisdiction under the collateral order doctrine. P.R. Aqueduct & Sewer Auth. v.

Metcalf & Eddy, Inc., 506 U.S. 139, 141 (1993). On de novo review, Brown v.

Cal. Dep’t of Corr., 554 F.3d 747, 749 (9th Cir. 2009), we affirm.

      Defendants first contend that they are entitled to immunity because they do

not have “final policymaking authority.” We reject this argument. The named

defendants are officials “whose edicts or acts may fairly be said to represent

official policy.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978).

      Defendants also assert that they are immune from suit because county

sheriffs act as state, rather than county, officials when enforcing the California

Vehicle Code. In Brewster v. Shasta County, 275 F.3d 803 (9th Cir. 2001), we

held that “California sheriffs are county actors when investigating crime.” Id. at

811. Three years later, in Venegas v. County of Los Angeles, 87 P.3d 1 (Cal.

2004), the California Supreme Court disagreed.

      Despite these conflicting holdings, interpretation of federal statutes such as

§ 1983 is a matter of federal law, not state law. Streit v. Cnty. of L.A., 236 F.3d


                                           2
552, 560 (9th Cir. 2001). Defendants’ arguments are foreclosed by Jackson v.

Barnes, 749 F.3d 755 (9th Cir. 2014), cert. denied, No. 14-542, 2015 WL 133021

(U.S. Jan. 12, 2015). As we clarified in that case, Venegas “does not constitute ‘an

intervening decision on controlling state law’ that would authorize, let alone

require, us to overrule a prior decision.” Id. at 766 (quoting Miller v. Gammie, 355

F.3d 889, 892-93 (9th Cir. 2003) (en banc)).

      There is no material difference between the criminal investigations at issue

in Brewster and the California Vehicle Code enforcement actions alleged to be

unconstitutional in this suit. The district court correctly denied defendants’ motion

to dismiss.1



      AFFIRMED.




      1
        Defendants’ motion to supplement the record and file supplemental
briefing is denied.
                                          3